Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


This office action is in response to the Preliminary amendment filed 10/30/2019.
Claims 21-27, 28, 29-35, 36  are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "the requested data content" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites the limitation "the requested data content" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation "the requested data content" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 36 recites the limitation "the requested data content" in line 10.  There is insufficient antecedent basis for this limitation in the claim.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 27, 28, 29, 32, 35, 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20130039249 in view of  20170034055 , and further in view of  Patent Number 10091701.
Regarding to claim 21, 20130039249 teaches updating an ICN Forwarding Information Base (FIB) at the source access point such that any ICN request directed to the wireless communication device is forwarded to the target access point (updating an ICN Forwarding Information Base (FIB) at the source access point such that any ICN request directed to the wireless communication device is forwarded to the target access point) [see Paragraphs 0058 & 0033].
However, 20130039249 does not explicitly teach notifying the target access point of any pending ICN requests directed to the wireless communication device.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20130039249 in view of 20170034055 because 20170034055 suggests that potential benefits of ICN include content caching to reduce congestion and improve delivery speed, simpler configuration of network devices, and improved mobility support.
However, 20130039249 and 20170034055 do not explicitly teach notifying the target access point of an ICN routing identifier associated with the wireless communication device providing the requested data content.
Patent Number 10091701, from the same or similar fields of endeavor, teaches notifying the target access point of an ICN routing identifier associated with the wireless communication device providing the requested data content (source LTE eNodeB 510 transfers the notification of the UE handover indicating a target CAR identifier and a UE 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20130039249 and 20170034055), and further in view of Patent Number 10091701 because Patent Number 10091701 suggests that a wireless communication system includes a plurality of Content Aware Routers (CARs) to facilitate a User Equipment (UE) handover. A source CAR exchanges communication data with a UE over a source wireless access point using Information Centric Network (ICN) routing. A target CAR receives a notification of the UE handover, requests the communication data for the UE, and receives subsequent data communication for the UE. The target CAR exchanges communication data with the UE over a target wireless access point using ICN routing.







Regarding 27, 20130039249 and 20170034055 and Patent Number 10091701 teach the limitations of claim 21 above.
However, 20130039249 does not explicitly teach wherein the notifying the target access point of any pending ICN requests comprises submitting the pending ICN interests as regular ICN messages.
20170034055, from the same or similar fields of endeavor, teaches wherein the notifying the target access point of any pending ICN requests comprises submitting the pending ICN interests as regular ICN messages (For example, the PA at the new AP can request the pending interest packets associated with the UE, which are stored at the old AP. The new AP then can express the pending interest packets specific for the UE, for example, by sending, to the old AP, interest packets including the UE ID and the data names listed in the received pending interest packets. These interest packets can be satisfied by the old AP or from the network (depending on the routing). Thereafter, when the UE re-expresses the interest packet (for example, sending the interest packets to the new AP requesting for the named data), there is very good chance of cache hit at the new AP) [see Paragraph 0041].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20130039249 in 


Regarding to claim 28, 20130039249 teaches updating an ICN Forwarding Information Base (FIB) at the target access point such that any ICN request directed to the ICN routing identifier associated with the wireless communication device is forwarded to the wireless communication device (updating an ICN Forwarding Information Base (FIB) at the source access point such that any ICN request directed to the wireless communication device is forwarded to the target access point) [see Paragraphs 0058 & 0033].
However, 20130039249 does not explicitly teachreceiving, from the source access point, any pending ICN requests directed to the wireless communication device; and updating an ICN Pending Interest Table (PIT) at the target access point with the received pending ICN requests.
20170034055, from the same or similar fields of endeavor, teaches receiving, from the source access point, any pending ICN requests directed to the wireless communication device; and updating an ICN Pending Interest Table (PIT) at the target access point with the received pending ICN requests (For example, the PA at the new AP can request the pending interest packets associated with the UE, which are stored at the old AP. The new AP then can express the pending interest packets specific for the UE, for example, by sending, to the old AP, interest packets including the UE ID and 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20130039249 in view of 20170034055 because 20170034055 suggests that potential benefits of ICN include content caching to reduce congestion and improve delivery speed, simpler configuration of network devices, and improved mobility support.
However, 20130039249 and 20170034055 do not explicitly teach receiving, from the source access point, an ICN routing identifier associated with the wireless communication device providing the requested data content.
Patent Number 10091701, from the same or similar fields of endeavor, teaches receiving, from the source access point, an ICN routing identifier associated with the wireless communication device providing the requested data content (source LTE eNodeB 510 transfers the notification of the UE handover indicating a target CAR identifier and a UE identifier to source CAR 520, and target LTE eNodeB 511 transfers the notification of the UE handover indicating a source CAR identifier and a UE identifier to target CAR 521. Source LTE eNodeB 510 and target LTE eNodeB 511 may also exchange additional information elements, such as a sequence number of the last packet received, a content name, and a prefix for UE 501. In this example, target LTE eNodeB 511 and source LTE eNodeB 510 exchange CAR identifiers and other 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20130039249 and 20170034055), and further in view of Patent Number 10091701 because Patent Number 10091701 suggests that a wireless communication system includes a plurality of Content Aware Routers (CARs) to facilitate a User Equipment (UE) handover. A source CAR exchanges communication data with a UE over a source wireless access point using Information Centric Network (ICN) routing. A target CAR receives a notification of the UE handover, requests the communication data for the UE, and receives subsequent data communication for the UE. The target CAR exchanges communication data with the UE over a target wireless access point using ICN routing.


Regarding to claim 29, 20130039249 teaches A source access point configured to distribute data content in an Information Centric Networking (ICN) network where access of a wireless communication device publishing the data content is transferred from the source access point serving the wireless communication device to a target access point, the source access point comprising:
updating an ICN Forwarding Information Base (FIB) at the source access point such that any ICN request directed to the wireless communication device is forwarded to the target access point (updating an ICN Forwarding Information Base (FIB) at the 
However, 20130039249 does not explicitly teach notifying the target access point of any pending ICN requests directed to the wireless communication device.
20170034055, from the same or similar fields of endeavor, teaches notifying the target access point of any pending ICN requests directed to the wireless communication device (For example, the PA at the new AP can request the pending interest packets associated with the UE, which are stored at the old AP. The new AP then can express the pending interest packets specific for the UE, for example, by sending, to the old AP, interest packets including the UE ID and the data names listed in the received pending interest packets. These interest packets can be satisfied by the old AP or from the network (depending on the routing). Thereafter, when the UE re-expresses the interest packet (for example, sending the interest packets to the new AP requesting for the named data), there is very good chance of cache hit at the new AP) [see Paragraph 0041].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20130039249 in view of 20170034055 because 20170034055 suggests that potential benefits of ICN include content caching to reduce congestion and improve delivery speed, simpler configuration of network devices, and improved mobility support.
However, 20130039249 and 20170034055 do not explicitly teach notifying the target access point of an ICN routing identifier associated with the wireless communication device providing the requested data content.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20130039249 and 20170034055), and further in view of Patent Number 10091701 because Patent Number 10091701 suggests that a wireless communication system includes a plurality of Content Aware Routers (CARs) to facilitate a User Equipment (UE) handover. A source CAR exchanges communication data with a UE over a source wireless access point using Information Centric Network (ICN) routing. A target CAR receives a notification of the UE handover, requests the communication data for the UE, and receives subsequent data communication for the UE. The target CAR exchanges communication data with the UE over a target wireless access point using ICN routing.


Regarding to claim 35, claim 35 is rejected the same limitations of claim 27 above.

Regarding to claim 36, 20130039249 teaches a target access point configured to distribute data content in an Information Centric Networking (ICN) network where access of a wireless communication device publishing the data content is transferred from a source access point serving wireless communication device to the target access point, the target access point comprising:
updating an ICN Forwarding Information Base (FIB) at the target access point such that any ICN request directed to the ICN routing identifier associated with the wireless communication device is forwarded to the wireless communication device (updating an ICN Forwarding Information Base (FIB) at the source access point such that any ICN request directed to the wireless communication device is forwarded to the target access point) [see Paragraphs 0058 & 0033].
However, 20130039249 does not explicitly teachreceiving, from the source access point, any pending ICN requests directed to the wireless communication device; and updating an ICN Pending Interest Table (PIT) at the target access point with the received pending ICN requests.
20170034055, from the same or similar fields of endeavor, teaches receiving, from the source access point, any pending ICN requests directed to the wireless communication device; and updating an ICN Pending Interest Table (PIT) at the target access point with the received pending ICN requests (For example, the PA at the new AP can request the pending interest packets associated with the UE, which are stored 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20130039249 in view of 20170034055 because 20170034055 suggests that potential benefits of ICN include content caching to reduce congestion and improve delivery speed, simpler configuration of network devices, and improved mobility support.
However, 20130039249 and 20170034055 do not explicitly teach receiving, from the source access point, an ICN routing identifier associated with the wireless communication device providing the requested data content.
Patent Number 10091701, from the same or similar fields of endeavor, teaches receiving, from the source access point, an ICN routing identifier associated with the wireless communication device providing the requested data content (source LTE eNodeB 510 transfers the notification of the UE handover indicating a target CAR identifier and a UE identifier to source CAR 520, and target LTE eNodeB 511 transfers the notification of the UE handover indicating a source CAR identifier and a UE identifier to target CAR 521. Source LTE eNodeB 510 and target LTE eNodeB 511 may also exchange additional information elements, such as a sequence number of the last 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20130039249 and 20170034055), and further in view of Patent Number 10091701 because Patent Number 10091701 suggests that a wireless communication system includes a plurality of Content Aware Routers (CARs) to facilitate a User Equipment (UE) handover. A source CAR exchanges communication data with a UE over a source wireless access point using Information Centric Network (ICN) routing. A target CAR receives a notification of the UE handover, requests the communication data for the UE, and receives subsequent data communication for the UE. The target CAR exchanges communication data with the UE over a target wireless access point using ICN routing.

Allowable Subject Matter
Claims 22, 23, 25, 26, 30, 31, 33, 34 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.